EXHIBIT 10.3

EMPLOYMENT AGREEMENT
James K. Mitchell
April 1, 1993
As Extended and Amended
January 1, 2003

          This employment agreement (the “Agreement”) is between Detwiler
Mitchell & Co. (“Employer”) and James K. Mitchell (“Executive”).

RECITALS

          1.          On July 18, 1988, Executive sold his ownership in James
Mitchell & Co. (“JMC”) to Employer.  Employer purchased JMC for, among other
reasons, its clients, its unique sales and business systems, its unique method
of selling insurance through bank trust departments, and the outstanding and
special skills and abilities of Executive and other key employees;

          2.          Executive is and has been employed as President of JMC and
as Chairman and CEO of Employer since January 1, 1993.  Through such experience,
he has acquired outstanding and special skills and abilities and an extensive
background in and knowledge of Employer’s business and the industry in which it
is engaged;

          3.          Employer desires assurance of the continued association
and services of Executive in order to retain his experience, skills, abilities,
background and knowledge and is therefore willing to engage his services on the
terms and conditions set forth below;

          4.          Executive desires to continue in the employ of Employer
and is willing to do so on these terms and conditions;

          5.          In his capacity as an executive of Employer, Executive has
access to highly valuable and confidential trade secret information of Employer,
including but not limited to information regarding the identity of key contact
personnel and the contract terms with major clients and suppliers to Employer;
the identity and personnel information with regard to Employer’s personnel; and
the terms, documents, methods and systems through which Employer engages in
business; and

          6.          The execution of this Agreement has been authorized by
Employer’s Board of Directors (the “Board”).

          NOW THEREFORE, in consideration of the above recitals and of the
mutual promises and conditions in this Agreement, it is agreed as follows:

1



--------------------------------------------------------------------------------

1.          Position.

             Employer shall employ Executive as Chief Executive Officer or
Chairman of Employer with such executive capacity or capacities as the Board may
from time to time prescribe.

2.          Sole Employment

             During his employment, Executive shall devote his full energies,
interest, abilities and productive time to the performance of this Agreement and
shall not, without express written Board approval, render to others services of
any kind for compensation, or engage in other business activity that would
materially interfere with the performance of his duties under this Agreement.

3.          Term of Employment

 

a.          This Agreement, as amended, takes effect on January 1, 2003 and
shall have an initial term of three years.

 

 

 

b.          Notwithstanding the foregoing, if the Board of Directors of the
Employer should determine to liquidate the Employer, other than as part of a
business combination, the term of the Agreement shall end six months after such
action by the Board.

4.          Salary and Deferred Compensation

             a)          Salary.  Employer shall pay a base salary to Executive
at the rate of one hundred and seventy five thousand dollars ($175,000) per
annum (“Base Salary”), payable in equal semi-monthly installments.

             b)          Deferred Compensation.  In addition to Base Salary,
Employer shall defer compensation of Executive at a rate of $110,000 per annum
during the term of his contract (“Deferred Compensation”).  Deferred
Compensation shall become vested but not payable on a monthly pro-rated basis
during each of 2003, 2004, and 2005.  Vested portions of Deferred Compensation
(“Vested Deferred Compensation”) will become payable upon the termination of
Executive, for whatever reason, on a monthly basis until such vested portions
are exhausted.  The schedule for payment of such monthly amounts will be
determined within one month of termination but shall not be spread over less
than two years nor more than five years.  Notwithstanding the foregoing,
Executive may, on the Termination Date and each subsequent anniversary of the
Termination Date, choose to take the full balance of the Vested Deferred
Compensation in one single payment.

             The Vested Deferred Compensation shall be increased on the
anniversary dates of this Agreement based upon the most recent Consumer Price
Index of the Bureau of Labor Statistics of the Department of Labor for All Urban
Consumers (1982-84=100), “All Items,” for Los Angeles-Long Beach-Anaheim,
California (hereinafter the “CPI”).   The “Base CPI” shall be the CPI for
December 2002.   CPI Adjustments shall be calculated as follows:  the Deferred

2



--------------------------------------------------------------------------------

Compensation shall be multiplied by a fraction the numerator of which shall be
the CPI of the December immediately prior to the calculation date (i.e.,
December 2003 for the January 1, 2004 calculation) and the denominator of which
shall be the Base CPI.  The sum so calculated shall constitute the Executive’s
Deferred Compensation until the next adjustment; provided, however that in no
event shall the Executive’s Deferred Compensation be reduced as a result of any
such adjustment.  If the compilation and/or publication of the CPI shall be in
some manner changed or discontinued, then Executive agrees that Employer may use
an alternate index which it reasonably believes reflects changes in the cost of
living.

5.          Incentive Compensation

             In addition to the Base Salary and Deferred Compensation provided
for above, Employer shall, as an incentive compensation payment plan, pay
Executive an annual award bonus calculated in accordance with the method and
policies Employer uses for its other senior executives. 

             Should Executive for any reason cease his employment prior to the
end of any fiscal year, his incentive compensation for that year shall be
determined pursuant to the Section titled “Termination” below.  Should such
section require that incentive compensation be “pro-rated” this means:

 

a.          The incentive compensation shall still be based in accordance with
the method and policies Employer uses for its other senior executives;

 

 

 

b.          The percentage to be applied shall be pro-rated according to the
length of Executive’s employment during the year;

 

 

 

c.          The date of payment will still be the same date as if Executive
remained employed by Employer.

6.          Benefits

             Executive shall be entitled to receive all other benefits of
employment generally available to Employer’s senior executives, including
reimbursement for reasonable out-of-pocket expenses incurred in connection with
Employer’s business, subject to such policies as Employer may from time to time
reasonably establish for its senior executives.

7.          Termination

             In the absence of any other written agreement, should Employer
continue to employ Executive after the initial term of this Agreement, such
employment will continue at will and may be terminated for any reason, with or
without cause, on the effective date of any written termination  notice
delivered by either party to the other.  Executive’s salary, Vested Deferred

3



--------------------------------------------------------------------------------

Compensation, incentive compensation and benefits will continue as stated
herein, with salary compensation continuing to be increased annually as herein
described.

             If the Executive and Employer choose not to renew this Agreement
after the completion of its Term, Executive will continue to receive all
benefits currently received on December 31, 2005 for a period of five years
following the Termination Date.

             Notwithstanding the stated term hereof, this Agreement may be
terminated at any time on written notice by Executive or by Employer with or
without cause.  In such event, Employer’s obligations to pay salary, Vested
Deferred Compensation, benefits and incentive compensation hereunder will vary
depending upon the reason for termination, as described below:

 

a.

RESIGNATION BY EXECUTIVE.

 

 

 

 

 

Except as provided in Section 7d hereof, if Executive voluntarily terminates
employment, then Employer shall pay salary, Vested Deferred Compensation,
benefits and incentive compensation pro-rated to the effective date of
resignation.

 

 

 

 

b.

TERMINATION BY EMPLOYER WITHOUT CAUSE. 

 

 

 

 

 

If Employer terminates Executive without cause, or because of incapacity from
illness, accident or death, then Executive shall receive salary, Vested Deferred
Compensation and incentive compensation in the manner, timeframe and amount to
which he would have been entitled should employment have continued through the
stated term of this Agreement.  Benefits shall also be continued through the
same term and five years thereafter, to the extent the Company reasonably
believes continuation is permitted by law and the Company’s insurance carriers,
so long as Executive is not eligible to receive comparable benefits from another
employer.

 

 

 

 

c.

TERMINATION BY EMPLOYER FOR CAUSE.

 

 

 

 

 

If Employer terminates Executive for cause then Executive shall receive salary,
Vested Deferred Compensation and incentive compensation pro-rated to the date
three months following termination.  Benefits shall also be continued through
the same three month period, to the extent permitted by law and the Employer’s
insurance carriers. “Termination for cause” shall be termination by reason of
malfeasance or misconduct which the Board of Directors reasonably believes
violates legal or ethical responsibilities of the Executive, or by reason of
gross negligence in the conduct of the Employer’s business.

4



--------------------------------------------------------------------------------

 

d.

TERMINATION BY EMPLOYEE FOR GOOD CAUSE. 

 

 

 

 

 

The Employee shall be entitled to terminate the Agreement “for good cause” with
the same effect as a termination by the Employer without cause, as set forth in
Section 7(b) hereof.  “Good cause” shall include the following events:

 

 

 

 

 

1)          Employer’s breach of any material term of this Agreement, including,
but not limited to, the Company’s failure, within fifteen (15) days after
written demand, to provide or pay Executive any Salary, Vested Deferred
Compensation or Benefits under this Agreement.

 

 

 

 

 

2)          The relocation of Executive’s full-time office to a location more
than fifty (50) miles from Employer’s present office at 9710 Scranton Rd. Ste.
100, San Diego, California 92121.  Notwithstanding the foregoing, the Executive
may be asked to spend a considerable time in the Employer’s main corporate
office at 225 Franklin Street, 20th Floor, Boston, Massachusetts, 02110, up to
50% of each calendar year;

 

 

 

 

 

3)          A material reduction in Executive’s duties, responsibilities or
title except for such a reduction arising from a change in the status of the
Employer or the nature of the Employer’s business; or

 

 

 

 

 

4)          A “Change in Control,” defined as:

 

 

 

 

 

 

a)          The acquisition by any individual, entity, or group (within the
meaning of Section 13 (d) (3) or 14 (d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty
percent (30%) or more of either (A) the then outstanding shares of common stock
of Employer (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of Employer entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); or

 

 

 

 

 

 

 

b)          Individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least
two thirds of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Employer’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of

5



--------------------------------------------------------------------------------

 
 

 

directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors; or

 
 

 

 

 
 

 

c)          Consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of Employer (a
“Business Combination”) unless, following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Employer or all or
substantially all of Employer’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be (with
respect to this subsection (A), such calculation shall be made with respect to
all considerations received in exchange for, or as a consequence of, a Business
Combination); or (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of Employer
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (C) at least two-thirds of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination;

 
 

 

 

 
 

 

d)          Approval by the stockholders of Employer of a complete liquidation
or dissolution of Employer; or

 
 

 

 

 
 

 

e)          Occurrence of any of the events listed in 7d(4)(a) through 7d(4)(d)
above in respect of any subsidiary (meaning any entity over which Employer has
voting control) of Employer that, immediately prior to the relevant event,
constituted at least twenty percent (20%) of Employer’s consolidated assets or,
for the fiscal year prior to the event, contributed at least twenty percent
(20%) or more of Employer’s consolidated revenues.

6



--------------------------------------------------------------------------------

 
 

 

f)          Notwithstanding the foregoing, for purposes of the foregoing
provisions, a Change of Control shall not include any transaction described
above which has been previously approved by the Incumbent Board.

8.          Payment Limitations

             All payments to Executive hereunder shall be reduced by applicable
local, state and federal withholding requirements. Should any payments hereunder
be determined by Employer’s independent public accounting firm to be in excess
of federal or state Golden Parachute limitations (currently Internal Revenue
Code Section 280G), then Executive and Employer hereby agree that such payments
shall be modified so as to be one dollar less than such Golden Parachute
limitations.  If the determination is made after the payment(s) have been made
by Employer, then Executive shall promptly refund the overpayment to Employer.

             Employer shall not be obligated to reimburse Executive for his
expenses (such as COBRA payments) in maintaining benefits that Employer has
discontinued hereunder.

             Employer shall have the right to offset any debts or damages owed
by Executive to Employer against salary or other payment owed to Executive.

9.          Survival of this Agreement

             Employer shall not engage in any voluntary or involuntary
dissolution or any merger in which Employer is not the surviving or resulting
corporation, or any transfer of all or substantially all of Employer’s assets,
or any similar change in ownership or control, unless the provisions of this
Agreement shall be binding on and inure to the benefit of the surviving business
entity to which ownership or control has passed, or to which such assets were
transferred.

10.        Protection of Trade Secrets; Confidential Information & Employee
Relationships.

             Because of his employment by Employer, Executive has access to
trade secrets and confidential information of Employer, including but not
limited to knowledge of and contact with key employees; financial records;
contract terms; business plans, policies and procedures; cost information;
customer lists and client or acquisition opportunities; business and computer
systems; management information and methods which are unique to Employer’s
methods of business; and customer servicing techniques (all of the above trade
secrets and confidential information hereinafter referred to as “Confidential
Information”).  In consideration hereof and in recognition of the fact that the
Confidential Information constitutes a valuable trade secret or otherwise
valuable asset of Employer, Executive will not appropriate to his own use or
benefit in anyway whatsoever, or disclose to any third parties, any Confidential
Information during or after this Agreement.

7



--------------------------------------------------------------------------------

             Executive agrees that solicitation of Employer’s customers and
personnel would constitute a misappropriation of Employer’s Confidential
Information. In recognition thereof, Executive will not during his employment,
and for one year thereafter, solicit, hire, contract with or otherwise take away
any customer or employee of Employer or participate in any such solicitation,
hiring, contracting or otherwise taking away.  In addition, all information
about such customers and employees which becomes known to Executive during the
course of this Agreement and which is not otherwise known to the public is a
trade secret of the Employer and shall not be used in soliciting or taking away
customers or employees of the Employer at any time.

             Executive acknowledges that any breach of this Section will result
in irreparable damage to the Employer, for which Executive further acknowledges
that Employer shall be entitled to injunctive relief hereunder.  The parties
hereby consent to an injunction in favor of Employer, without bond, enjoining
any breach of this Agreement by any court of competent jurisdiction, without
prejudice to any other right or remedy to which Employer may be entitled.

             Executive’s obligations hereunder shall survive the termination of
this Agreement.

11.        Entire Agreement

             Except for an indemnification agreement between Employer and
Executive, this Agreement contains the entire agreement between the parties and
supersedes all prior oral and written agreements, understandings, commitments,
and practices between the parties.  No waiver or modification to this Agreement
may be made except by a writing signed by the party against whom it is enforced.

12.        Choice of Law; Interpretation of Agreement

             The formation, construction, and performance of this Agreement
shall be construed in accordance with the laws of the State of California.  This
Agreement shall not be interpreted for or against either party on the ground
that such party or its representative drafted the agreement or any portion
thereof.

13.        Arbitration

             Any claim for monetary damages hereunder shall be subject to
binding arbitration by the National Association of Securities Dealers or other
mutually agreeable arbitration or alternative dispute resolution forum.

8



--------------------------------------------------------------------------------

14.        Notices

             Any notice required or permitted under this Agreement shall be
given in writing, either by personal delivery or by registered, overnight or
certified mail, postage prepaid, to the following addresses:  Executive - then
current home address as shown on Employer’s files; Employer - the CFO at the
Employer’s then current place of business.

15.        Severability

             If any portion of this Agreement is held invalid or unenforceable,
the remainder of this Agreement shall nevertheless remain in full force and
effect.  If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall nevertheless remain in full force and effect
in all other circumstances.

16.        Acknowledgment

             Executive acknowledges that he has had the opportunity to consult
with independent counsel of his own choice concerning this Agreement and has
been advised to do so by Employer, and Executive has read and understands this
Agreement, and is fully aware of its legal effect, and has entered into it
freely based on Executive’s own judgment.

17.        Headings

             Section headings in this Agreement have been inserted for
convenience and reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

Executed by the parties as of the day and year first above written.

AGREED AND ACCEPTED:
DETWILER, MITCHELL & CO.

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

James H. Graves
Vice Chairman of the Board of Directors
of Detwiler, Mitchell & Co.

 

 

 

 

AGREED AND ACCEPTED:

 

 

By:

 

 

--------------------------------------------------------------------------------

 

James K. Mitchell

 